Citation Nr: 0106321	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99 - 20 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a throat disorder, 
to include tonsillitis or tonsillectomy. 

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
catarrhal fever.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcer disease.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  


FINDINGS OF FACT

1.  A rating decision of September 1951 denied service 
connection for a throat disorder, while a rating decision of 
September 1990 denied service connection for residuals of 
catarrhal fever and for ulcer disease; neither decision was 
appealed, and those determinations each became final after 
one year.

2.  An RO decision of December 1996 denied service connection 
for a throat disorder, to include tonsillitis and 
tonsillectomy, for residuals of catarrhal fever, and for 
ulcer disease, and the veteran appealed that decision.

3.  A Board decision of October 1997 declined to reopen the 
veteran's claims for service connection for a throat 
disorder, to include tonsillitis or tonsillectomy, for 
residuals of catarrhal fever, and for peptic ulcer disease on 
the grounds that new and material evidence had not been 
submitted to reopen those claims; the claimant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims. 

4.  In an order dated December 23, 1997, the Board decision 
of October 1997 was upheld on appeal by the United States 
Court of Appeals for Veterans Claims and that Board decision 
became final.

5.  In October 1997, the veteran undertook to reopen his 
claims for service connection for a throat disorder, to 
include tonsillitis or tonsillectomy, for 
residuals of catarrhal fever, and for ulcer disease by 
submitting additional evidence. 

6.  The additional evidence submitted since the final Board 
decision of October 1997 includes evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence having been submitted, the claims 
for service connection for a throat disorder, to include 
tonsillitis or tonsillectomy, for residuals of catarrhal 
fever, and for ulcer disease are reopened.  38 U.S.C.A. 
§§ 5103A(a)-(d), 5107(a), 5108, 7105 (West 1991 & Supp. 
1999);  38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he experienced catarrhal fever 
twice during active service; that he underwent a 
tonsillectomy during active service; that he has experienced 
throat problems, to include tonsillitis or tonsillectomy, 
residuals of catarrhal fever, and peptic ulcer disease since 
active service, and that those conditions stem from and are 
directly related to his inservice catarrhal fever.  
I.  Evidentiary and Procedural History

The record shows that a Board decision of October 1997 denied 
service connection for a throat disorder, to include 
tonsillitis or tonsillectomy, for residuals of catarrhal 
fever, and for ulcer disease on the grounds that new and 
material evidence had not been submitted to reopen those 
claims.  That decision informed the veteran of applicable law 
and regulations pertinent to the reopening of claims 
previously denied, and requirements for submitting new and 
material evidence.  That decision was subsequently upheld on 
appeal by the United States Court of Appeals for Veterans 
Claims (Court), and that such Board decision now constitutes 
a final appellate determination with respect to those issues.  
In order to reopen a claim after a prior denial of that claim 
has become final, new and material evidence must be 
submitted.  New and material evidence means evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (2000);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  Evans v. 
Brown,  9 Vet. App. 273, 285 (1996).  The last final 
disallowance of the veteran's claims was the Board decision 
of October 1997.  Evidence is considered new when it is not 
merely cumulative of other evidence of record, and is 
considered material when it is relevant and probative of the 
issue at hand.  

The evidence of record at the time of the Board decision of 
October 1997 included the veteran's service medical records; 
an August 1951 letter from his aunt; a September 1951 
statement from his father; a December 1970 letter, medical 
certificates dated in April and October 1971 and in May 1972, 
and private hospital records dated in May and June 1970 from 
Ballard W. Cassady, MD; two letters dated in February 1971 
from Thuralf M. Sundt, Jr., MD, and Robert E. Van Scoy, MD; a 
March 1971 letter from Donald L. Patrick, MD; a letter dated 
in June 1971 from James J. Regan, MD; a July 1971 report of 
VA examination; letters dated in May and December 1971 from 
Frank M. Howard, Jr., MD; private outpatient treatment 
records dated from February 1971 to April 1984; VA outpatient 
treatment records dated from December 1992 to February 1996; 
copies of the veteran's service personnel records; duplicate 
copies of his service medical records; reports of VA 
examinations in April 1996; and a statement from the veteran 
received in December 1996, together with a copy of a 
dictionary definition of "catarrh."  

With respect to the above-cited evidence, the Board notes 
that the veteran's service medical and administrative records 
are silent for complaint, treatment, findings or diagnosis of 
a chronic throat disorder, to include tonsillitis or 
tonsillectomy, or ulcer disease during the veteran's period 
of active service or at the time of service separation.  The 
veteran was treated for acute catarrhal fever in November 
1943 and in April 1944, and was returned to full duty after 4 
days and 3 days, respectively.  The service medical records 
are silent for complaint, treatment, findings or diagnosis of 
tonsillitis, tonsillectomy, sinus problems, gastric or 
duodenal ulcers, or surgery during the veteran's period of 
active service.  On service separation examination in 
December 1945, the veteran's medical history included only 
the "usual childhood diseases", and his service separation 
examination disclosed that his tongue, palate, pharynx, 
larynx, tonsils, sinuses, trachea, thorax, respiratory 
system, bronchi, lungs, and pleura were normal.  No residuals 
of the veteran's acute catarrhal fever were noted, and there 
were no findings of a stomach or gastrointestinal disorder, 
including ulcers.  

The December 1970 letter from Ballard W. Cassady, MD, 
reported treatment of the veteran since 1966 for duodenal 
ulcer disease, pancreatitis, gastrointestinal bleeding, and 
back pain.  The April 1971 letter from Dr. Cassady reported 
treatment of the veteran since March 1970 for pancreatitis, 
ulcer disease, gastrointestinal bleeding, and Paget's 
Disease, enclosed private hospital records showing 
exploratory laparotomy and distal pancreatectomy in May and 
June 1970, and noted that the veteran underwent surgery [left 
intranasal antrostomy] for a chronic draining sinus in 
December 1970.  A February 1971 letter from Thoralf M. Sundt, 
Jr., MD (Mayo Clinic), stated that exploratory surgery and a 
biopsy in February 1971 yielded a diagnosis of Paget's 
Disease of the thoracic spine, while a exploratory laparotomy 
revealed bleeding but no source.  A February 1971 letter from 
Robert E. Van Scoy, MD (Mayo Clinic), stated that the 
veteran's laboratory tests and proctoscopic examination were 
normal or negative, and a March 1971 letter from Donald L. 
Patrick, MD (Mayo Clinic), a surgeon, confirmed that the 
exploratory laparotomy performed in February 1971 revealed no 
source of the bleeding.  A letter dated in June 1971 from 
James J. Regan, MD, stated that he treated the veteran in May 
1971 for a ruptured epidermoid cyst of the scalp.  

The July 1971 report of VA examination diagnosed Paget's 
Disease, a history of pancreatitis, postoperative residuals 
of a peptic ulcer, and a history of chronic sinusitis, with 
X-ray findings of a slight maxillary sinusitis, Paget's 
Disease of the skull and thoracic spine, and evidence of a 
pyloroplasty and vagotomy, with a slight deformity of the 
antral area of the stomach.  The August and September 1971 
letters from the veteran's aunt and father asserted that the 
veteran underwent a sinus operation while in service.  
Letters from Frank M. Howard, Jr., MD (Mayo Clinic), dated in 
May and December 1971, cited X-ray findings of a small 
esophageal hiatal hernia with some deformity of the antrum 
and duodenal cap secondary to previous surgery, and 
diverticulosis.  An October 1971 medical certificate from Dr. 
Cassady showed diagnoses of Paget's Disease of the T12 
vertebra and post-vagotomy syndrome, while his May 1972 
medical certificate diagnosed recurrent, intractable duodenal 
ulcer; Paget's Disease of bone - thoracic spine, and partial 
pancreatectomy.  

The Board notes that following receipt of the veteran's 
original claim, his service medical records, and the letters 
from his aunt and his father, a rating decision of September 
1951 denied service connection for conditions which included 
a throat condition and a sinus condition.  Following receipt 
of the additional evidence described above, a rating decision 
of September 1990 denied service connection for residuals of 
catarrhal fever and for ulcer disease.  The veteran failed to 
appeal either of those determinations, and each became final 
after one year.  

In February 1996, the veteran filed another claim for service 
connection for a throat condition and for ulcers by 
submitting additional evidence, including private treatment 
records from the Mayo Clinic, dated from February 1971 to 
April 1984; a May 1975 letter from Frank M. Howard, Jr., MD; 
letters from J. W. Worthington, MD (Mayo Clinic), dated in 
May 1980, May 1981, and September 1981; outpatient treatment 
records from the VAMC, Huntington, dated from December 1992 
to February 1996; copies of the veteran's service personnel 
records; a report of VA examinations of the veteran in April 
1996; a statement from the veteran received in December 1996; 
and a copy of a dictionary definition of "catarrh."  

The private treatment records from the Mayo Clinic, dated 
from February 1971 to April 1984, show that the veteran 
underwent back surgery and an exploratory laparotomy, 
pyloroplasty, and bilateral transabdominal vagotomy in 
February 1971; and that he was followed on an outpatient 
basis for conditions which included hiatal hernia, sigmoid 
diverticulosis, ulcer disease, and Paget's Disease of the 
thoracic spine.  The cited letters from Drs. Howard and 
Worthington recounted those findings to the veteran's private 
physician, Dr. Cassady, noting that chest X-ray was negative 
and pulmonary function tests were normal.  There were no 
findings of disease or trauma of the throat.  Outpatient 
treatment records from the VAMC, Huntington, dated from 
December 1992 to February 1996, show that the veteran was 
seen for complaints involving dyspepsia and reflux, peptic 
ulcer disease, Paget's Disease of the spine, a history of 
partial pancreatectomy, low back pain, and hiatal hernia.  
The copies of the veteran's service medical records were 
duplicates of the original documents already contained in the 
claims file, while his service personnel records made no 
reference to any medical condition.  The reports of VA 
examinations of the veteran, conducted in April 1996, showed 
that the veteran's throat was normal; that an upper 
gastrointestinal X-ray series revealed a sliding hiatus 
hernia, gastroesophageal reflux, a possible duodenal cap 
ulcer, and abnormal small bowel mucosa; and that spinal X-
rays disclosed evidence of degenerative joint disease of the 
cervical and lumbar spines.  The diagnoses included Paget's 
Disease of the spine; and abdominal pain - rule out peptic 
ulcer disease versus hiatal hernia with gastroesophageal 
reflux disorder.  The statement from the veteran asserted 
that he had sent all of his records from his time in service 
showing that he was treated constantly in service for a 
severe throat disorder; that he underwent throat surgery in 
service, including removal of his tonsils, that he has been 
treated continuously for throat and ulcer conditions from his 
period of active service until the present; and that all of 
his treatment has been done at the VAMC, Huntington, the 
VAMC, Lexington, and the Mayo Clinic.  

A rating decision of December 1996 denied service connection 
for residuals of a tonsillectomy, residuals of catarrhal 
fever, and postoperative residuals of duodenal ulcer disease, 
and the veteran appealed.  

The above-described evidence includes all evidence of record 
at the time of the Board decision of October 1997 which 
determined that new and material evidence had not been 
submitted to reopen the claims for service connection for a 
throat disorder, including tonsillitis and a tonsillectomy; 
for residuals of catarrhal fever; and for ulcer disease.  
That decision was upheld on appeal by the United States Court 
of Appeals for Veterans Claims (Court) in its December 23, 
1999, order finding that the veteran's claims were not well-
grounded.

Subsequent to the issuance of the October 1997 Board 
decision, the veteran undertook to reopen his claims by 
submitting additional evidence.  That evidence consisted of 
duplicate and additional copies of private medical records 
from the Mayo Clinic, dated from February 1971 to April 1984; 
duplicate copies of outpatient clinic records from the VAMC, 
Huntington, dated from December 1992 through July 1997; and 
outpatient clinic records from the VAMC, Lexington, dated 
from January 1972 to September 1992.  A rating decision of 
February 1999 determined that new and material evidence had 
not been submitted to reopen the claims for service 
connection for a throat disorder, to include tonsillitis or 
tonsillectomy, for residuals of catarrhal fever, and for 
ulcer disease, giving rise to this appeal.   

The Board must now determine whether the additional evidence 
submitted since the final Board decision of October 1997 is 
both new and material to the issues of service connection for 
a throat disorder, to include tonsillitis or tonsillectomy, 
for residuals of catarrhal fever, and for ulcer disease.   



II.  Analysis

As noted, on November 9, 2000, the President signed into law 
H.R. 8464, Veterans' Claims Assistance Act for 2000, (Nov. 9, 
2000; 114 Stat. 2096), designated as Public Law No. 106-475.  
That Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  

The Board notes initially that the RO has obtained all 
evidence identified by the veteran; that the veteran has 
indicated that he was treated for the disabilities at issue 
only at the Mayo Clinic, the VAMC, Huntington, and the VAMC, 
Lexington; and that the RO has obtained copies of all 
evidence of treatment of the claimant at each of those 
facilities.  The Board further finds that the veteran had 
undergone examination for the disabilities at issue in July 
1971 and April 1996, and that such examinations disclosed no 
evidence of residuals of catarrhal fever or a chronic throat 
disorder.  Further, while ulcer disease was shown in 1966, 
such was not shown in service or at any time prior to 1966.  
Thus, there is no evidence to support the assertion that the 
veteran has experienced throat problems, residuals of 
catarrhal fever, or ulcers since active service.  To the same 
point, the Court has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  As the record includes no 
competent medical evidence demonstrating or diagnosing 
postservice or current residuals of catarrhal fever, the 
veteran's lay diagnosis of that disability is not competent 
and cannot be probative.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
peptic (gastric or duodenal) ulcer disease, when manifested 
to a compensable degree within the initial post service year.  
38 C.F.R. §§ 3.307, 3.309(a) (2000).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2000).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  The Board notes that the 
veteran was not shown to have any chronic disability during 
active service, or for more than 20 years after final service 
separation.  

Except as provided in  38 U.S.C.A. § 5108 (West 1991), when a 
claim is disallowed by the Board, the claim may not be 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be reconsidered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  If new and material evidence has been 
presented or secured with respect to a claim which has been 
disallowed, the Secretary of VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The record shows that the rating decision of February 1999 
informed the veteran of the applicable law and regulations 
pertaining to his claims, the definition of new and material 
evidence, and the evidence needed to reopen previously denied 
claims.  That information was repeated in the Statement of 
the Case issued in the instant appeal.  The Board finds that 
the RO has complied with the provisions of  38 U.S.C.A. 
§ 5103 with respect to the requirements of notification to 
the veteran.  

The additional evidence submitted to reopen the veteran's 
claims subsequent to the final Board decision of October 1997 
includes the following: Duplicate copies of private medical 
records from the Mayo Clinic, dated from February 1971 to 
April 1984, together with some additional records from that 
source; duplicate copies of outpatient clinic records from 
the VAMC, Huntington, dated from December 1992 through July 
1997; and outpatient clinic records from the VAMC, Lexington, 
dated from January 1972 to September 1992.  

The duplicate copies of private medical records from the Mayo 
Clinic, dated from February 1971 to April 1984, are not new 
but are duplicative and reiterative of evidence previously 
submitted and reviewed at the time of the earlier RO rating 
decisions and Board decision denying the veteran's claims.  
The only evidence that is new are some additional records 
from the neurology clinic showing that the veteran dated the 
onset of his back pain and his ulcer disease to 1968, more 
than 23 years following final service separation.  X-rays 
taken at the Mayo Clinic in 1971 disclosed an osteoblastic 
reaction at T12, diagnosed as Paget's Disease.  His history 
of surgeries in 1971 and subsequently are noted, as well as 
an esophagogastro-duodenoscopy showing hiatal hernia and 
evidence of a prior pyloroplasty.  The medical records show 
that at no time did the veteran link or relate any of his 
multiple complaints to his period of active service, and none 
of the physician's reports from the Mayo Clinic create a 
nexus between any current disability and the veteran's period 
of active service.  The additional medical records from the 
Mayo Clinic, dated from February 1971 to April 1984, make no 
reference to any inservice throat, respiratory, pulmonary or 
gastrointestinal disability.  

The duplicate copies of outpatient clinic records from the 
VAMC, Huntington, dated from December 1992 through July 1997, 
include no evidence which is new.  Rather, that evidence is 
duplicative and reiterative of evidence previously received 
and considered in earlier rating decisions and in the Board 
decision of October 1997.  

The outpatient clinic records from the VAMC, Lexington, dated 
from January 1972 to September 1992, show that X-rays of the 
veteran in January 1972 disclosed that his abdomen was 
normal; a skull X-ray revealed an area of sclerosis in the 
parietal area thought to be Paget's Disease; and lumbar X-ray 
revealed narrowing of the disc spaces at L4, L5, and S1, and 
was otherwise normal.  In May 1972, the veteran complained of 
a sore throat and pain on moving his neck.  A chest X-ray in 
March 1990 was normal; a CT scan of the head in April 1990 
disclosed no abnormalities; and a bone scan of the lumbar 
spine in April 1990 showed abnormalities consistent with 
Paget's Disease.  An upper GI X-ray series in April 1990 
showed a small hiatal hernia, while an endoscopy in August 
1990 disclosed normal findings, evidence of a partial 
gastrectomy, and evidence of gastroesophageal reflux, with no 
evidence of ulcers of the stomach or duodenum.  A sonogram of 
the upper abdomen in March 1991 was negative.  In July 1991, 
the veteran complained of throat numbness and dysphagia of 
one and one-half months' duration.  The clinical assessment 
was chronic dyspepsia and gastroesophageal reflux disease.  A 
duodenoscopy in October 1991 disclosed reflux symptoms and 
pyrosis, with a large hiatal hernia, status post partial 
gastrectomy with Billroth II anastomy and a normal duodenum.  
In January 1992, it was noted that symptoms of 
gastroesophageal reflux, status post gastrectomy, 
degenerative joint disease of the cervical spine with chronic 
pain, and a history of Paget's disease of the lumbar spine 
and pelvis were present.  In April 1992, the veteran was 
shown to have complaints of sore throat and numbness of the 
throat.  In September 1992, the veteran complained of a 
history of diffuse sore throat for 6 to 8 months.  
Examination disclosed no abnormalities of the nares, clear 
sinuses with no sinus drainage, and no lesions.  None of 
these medical records disclosed current clinical findings of 
a throat disorder, of residuals of catarrhal fever, or of 
ulcer disease in the veteran.  Moreover, no competent medical 
evidence or opinion was offered which linked or related any 
current symptoms of the veteran to any disease or trauma 
experienced during active service.  

The Board notes, however, that the additional evidence 
submitted by the veteran since the final Board decision of 
October 1997 includes outpatient treatment records from the 
VAMC, Lexington, dated from January 1972 to September 1992, 
evidence that was not of record at the time of that Board 
decision.  Further, the additional outpatient treatment 
records submitted show a continuation of the specific 
symptomatology that the veteran relates to his inservice 
catarrhal fever; that in May 1972, the veteran complained of 
a sore throat; that an upper GI X-ray series in April 1990 
showed a small hiatal hernia, while an endoscopy in August 
1990 evidence of a partial gastrectomy and evidence of 
gastroesophageal reflux; that in July 1991, the veteran 
complained of throat numbness and dysphagia of one and one-
half months' duration, diagnosed as chronic dyspepsia and 
gastroesophageal reflux disease; that a duodenoscopy in 
October 1991 disclosed reflux symptoms and pyrosis, with a 
large hiatal hernia, status post partial gastrectomy with 
Billroth II anastomy; and that in January 1992, it was noted 
that symptoms of gastroesophageal reflux, and status post 
gastrectomy were present.  Further, in April 1992, the 
veteran was shown to have complaints of sore throat and 
numbness of the throat; and in September 1992, the veteran 
complained of a history of diffuse sore throat for 6 to 8 
months.  

While none of those medical records disclosed current 
clinical findings of a throat disorder, of residuals of 
catarrhal fever, or of ulcer disease in the veteran, the 
cited records show that the veteran continued to receive 
medical attention for a throat and upper respiratory disorder 
and for gastroesophageal symptomatology between May 1972 and 
September 1992.

Further, the record shows that the veteran has contended that 
the above-cited symptomatology, as well as that shown 
previously in the postservice medical record, are residuals 
of, or were caused or worsened, by the episodes of catarrhal 
fever shown in service, including postnasal drainage from his 
catarrhal infections.  Although he has not submitted any 
competent medical evidence or opinion which links or relates 
any of his current symptoms to disease or trauma experienced 
during active service, Public Law No. 106-475, Veterans' 
Claims Assistance Act (VCAA), effective November 9, 2000, 
eliminates the concept of a well-grounded claim.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement", and obtaining a 
medical opinion.  

Based upon the foregoing, the Board finds that the veteran 
has submitted additional medical evidence not considered at 
the time of the Board decision of October 1997; that such 
evidence shows that the veteran continued to receive medical 
attention for a throat and upper respiratory disorder and for 
gastroesophageal symptomatology between May 1972 and 
September 1992; and that the veteran has contended that his 
ongoing throat, upper respiratory, gastroesophageal and 
gastrointestinal symptomatology are residuals of, or were 
caused or worsened by, his inservice catarrhal fever.  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, while the 
veteran's assertions must generally be regarded as credible 
for purposes of determining whether a well-grounded claim has 
been submitted, the Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Espiritu v. Derwinski,  2 Vet. App. 492, 495 
(1992).  However, under the Court's case law, a veteran's 
statements as to the date of onset or continuity of 
postservice symptomatology constitutes competent evidence.  
See Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. 
Brown,  8 Vet. App. 398, 405 (1995).  In this particular 
instance, the veteran has contended that he has experienced 
the same symptomatology shown in the additional VA outpatient 
treatment records since service separation, and the 
additional outpatient medical evidence demonstrates continued 
medical attention for a throat and upper respiratory disorder 
and for gastroesophageal and gastrointestinal symptomatology 
between May 1972 and September 1992.  The Board finds that 
the additional medical evidence submitted, in the context of 
continuity of postservice symptomatology, is both new and 
material to the issues of service connection for the 
disabilities at issue.  

The Board notes that the presumption of the credibility but 
not the full weight of the new evidence is made only for the 
purpose of determining whether the claim is to be reopened.  
Once the evidence is found to be new and material and the 
claim is reopened, the presumption that the evidence is 
credible no longer applies.  In the following adjudication 
[i.e., de novo review], the RO must determine both the 
credibility and weight of the new evidence in the context of 
all the evidence, both old and new.  Justus v. Principi,  3 
Vet. App. 510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 
95 (1993).

For the reasons and bases stated, the Board finds that new 
and material evidence has been submitted to reopen the claims 
for service connection for a chronic throat disorder, 
including tonsillitis or tonsillectomy, for residuals of 
catarrhal fever, or for peptic (gastric or duodenal) ulcer 
disease.  Accordingly, those claims are reopened.  


ORDER

New and material evidence having been submitted, the claims 
for service connection for a chronic throat disorder, 
including tonsillitis or tonsillectomy, for residuals of 
catarrhal fever, or for peptic ulcer disease are reopened. 


REMAND

In view of the Board's determination that the appellant has 
submitted new and material evidence to reopen his claims for 
service connection for a chronic throat disorder, including 
tonsillitis or tonsillectomy, for residuals of catarrhal 
fever, or for peptic ulcer disease as residuals of the 
catarrhal fever demonstrated and diagnosed during active 
service, additional development of the evidence, to include 
VA examinations and specialist medical opinions, is required, 
as well as de novo adjudication of those issues on the 
merits.  

In addition, the receipt of medical evidence not previously 
considered suggests that there may be additional treatment 
records of the veteran which have not been obtained.  To that 
point, the Board notes that that the most recent medical 
evidence contained in the record is dated in July 1997, 
approximately 4 years ago.  The veteran must again be asked 
to provide any private or VA medical evidence of findings, 
treatment , or diagnosis of any of the disabilities at issue 
not previously submitted, and any medical evidence which 
links or relates any current disability to his inservice 
catarrhal fever.  

The RO should schedule VA examinations of the veteran by 
appropriate specialists in order to determine the current 
nature, extent, and etiology of any throat and upper 
respiratory disorder, gastroesophageal, or gastrointestinal 
disorder found present, and to express an opinion as to 
whether it is at least as likely as not that any current 
throat and upper respiratory disorder, gastroesophageal, or 
gastrointestinal disorder found present was caused or 
worsened by the veteran's inservice catarrhal fever.  
Thereafter, the RO should readjudicate the issue of service 
connection for residuals of catarrhal fever on a de novo 
basis.  In addition, the RO should adjudicate the claims for 
service connection for a chronic throat disorder, including 
tonsillitis or tonsillectomy, for residuals of catarrhal 
fever, and for peptic ulcer disease on the merits, taking 
into consideration all of the evidence both old and new.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded for the following actions:

1.  The RO must again ask the veteran to 
provide any additional private or VA 
medical evidence not previously submitted 
which shows findings, treatment, or 
diagnosis of any of the disabilities at 
issue, and any private or VA medical 
evidence which links or relates any such 
current disability to his inservice 
catarrhal fever.  In addition, the RO 
must obtain all clinical records of 
treatment of the veteran at any VA 
medical facility which have not already 
been obtained and associated with the 
claims folder.

2.  The appellant and his attorney must 
be notified in writing that they have the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

3.  The RO should schedule VA 
examinations of the veteran by 
appropriate specialists in order to 
determine the current nature, extent, and 
etiology of any throat and upper 
respiratory disorder, gastroesophageal, 
or gastrointestinal disorder found 
present.  All necessary and appropriate 
diagnostic tests and procedures should be 
conducted under the diagnostic and rating 
criteria currently in effect under VA's 
Schedule for Rating Disabilities, and the 
findings reported in detail.  The 
examining specialists must review the 
claims folder prior to the requested 
examinations, and must indicate in their 
reports that they have done so.  The 
examiners should identify any residuals 
of the veteran's inservice catarrhal 
fever currently found present.  Further, 
the examiners are asked to express their 
opinions as to whether it is at least as 
likely as not that any current throat and 
upper respiratory disorder, 
gastroesophageal, or gastrointestinal 
disorder found present is residual to, or 
was caused or worsened by the veteran's 
inservice catarrhal fever.  All opinions 
provided should be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for residuals of catarrhal 
fever on a de novo basis.  In addition, 
the RO should adjudicate the claims for 
service connection for a chronic throat 
disorder, including tonsillitis or 
tonsillectomy, for residuals of catarrhal 
fever, and for peptic ulcer disease on 
the merits, taking into consideration all 
of the evidence both old and new.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and his attorney should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
































 



